A writ of certiorari is not ordinarily granted when the plaintiff has other ample and convenient remedies for the establishment and protection of his rights. Huse v. Grimes, 2 N.H. 208, 212; Tucker's Petition,27 N.H. 405, 409; Landaff's Petition, 34 N.H. 163, 173; Peters v. Peters, 8 Cush. 529. The plaintiff's remedy by appeal would have afforded him all the redress that he seeks by this proceeding. G. L., c. 207, s. 1; Moses v. Julian, 45 N. [H.] 52, 54.
As it does not appear that injustice was done by the decree of the judge of probate, the motion to amend the petition so that it may be regarded as an application for leave to appeal, under Gen. Laws, c. 207, ss. 7, 9, is denied. Holton v. Olcott, 58 N.H. 598; Bolles v. Dalton, 59 N.H. 479; Redding v. Dodge, 59 N.H. 98; Edes v. Herrick, 61 N.H. 60, 61.
Petition dismissed.
All concurred.